Citation Nr: 0208551	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a low 
back disability.  

2.  Entitlement to a higher (compensable) rating for 
gastroesophageal reflux disease.  

3.  Entitlement to a higher (compensable) rating for 
postoperative residuals of a cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977, 
from February 1981 to March 1987, and from June 1989 to May 
1999.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which granted service connection and a 10 percent rating for 
a low back disability, and granted service connection and 
noncompensable ratings for gastroesophageal reflux and for 
postoperative residuals of a cholecystectomy.  The veteran 
appeals for higher ratings for these conditions.  He 
testified in support of his claims at a Travel Board hearing 
held in April 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
(degenerative discopathy at L5-S1 with degenerative spurring 
and facet syndrome at L5) is productive of no more than mild 
intervertebral disc syndrome, slight limitation of motion of 
the lumbar spine, and lumbosacral strain with characteristic 
pain on motion.  

2.  The veteran's service-connected gastroesophageal reflux 
disease is mild and manifested be episodic heartburn and 
epigastric and lower sternal discomfort.  

3.  The veteran's service-connected postoperative residuals 
of a cholecystectomy are nonsymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2001).  

2.  The criteria for a 10 percent rating for gastroesophageal 
reflux disease have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  

3.  The criteria for a compensable rating for postoperative 
residuals of a cholecystectomy have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7318 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from June 1973 
to June 1977, from February 1981 to March 1987, and from June 
1989 to May 1999, at which point he retired based on 20 years 
of service.  His service medical records indicate that he was 
treated for low back problems on multiple occasions during 
service.  Additionally, the veteran underwent an open 
cholecystectomy in December 1995 and he was diagnosed with 
probable gastroesophageal reflux disease in December 1996.  
The February 1999 separation examination report noted that 
the veteran had a history of recurrent back strain with no 
history of a bulging disc and that he had undergone physical 
therapy.  There were also notations that the veteran had 
undergone a cholecystectomy in 1995 secondary to gallstones 
and that he had gastroesophageal reflux disease which was 
relieved with Tums and Tagamet.  

The veteran underwent a VA general medical examination in 
September 1999.  He reported that he had a cholecystectomy in 
1995.  The veteran indicated that an attempt had been made to 
do a laparoscopic cholecystectomy, but that it was 
unsuccessful and that he had an open midline operation.  He 
indicated that he had a lot of pain prior to the surgery 
which was diagnosed as gastritis and that all of his symptoms 
cleared after the surgery.  The veteran reported that the 
wound was not closed completely, as they were afraid he would 
have infection.  He stated that the wound was allowed to 
granulate in place and that he had done well since the 
surgery.  It was also noted that the veteran had a history of 
reflux disease for the previous year and a half.  The veteran 
complained of epigastric tightness and burning that would get 
up into his chest.  He noted that his symptoms were relieved 
with Zantac or Tums.  The examiner reported that the veteran 
had a well-healed midline scar which extended from the 
umbilicus to the xiphoid process.  The examiner noted that it 
was a fairly deep scar, but that it was well healed and not 
inflamed or infected.  The examiner reported that the 
veteran's liver and spleen were not palpably enlarged.  The 
impression included gastroesophageal reflux disease and 
residuals of a cholecystectomy.  

The veteran underwent a VA orthopedic examination in October 
1999.  He complained of back discomfort and said he had 
episodes of stiffness of the lower back which he relieved 
with stretching and pelvic tilt exercises.  He also related 
that he had a catching episode one time per year which would 
require bed rest.  He stated that in between his attacks, he 
would describe his pain as at a level of 5.  The examiner 
reported that on forward flexion, the veteran exhibited a 
complete range of motion and he could touch the floor.  It 
was noted that the extreme of forward flexion produced some 
discomfort.  The examiner noted that side bending showed a 
range of 35 degrees and extension showed a range 15 degrees.  
The examiner indicated that it was felt that the veteran's 
flexion was intact.  It was reported that the ideal range of 
motion for extension would be 30 to 35 degrees with side 
bending of 40 degrees.  The examiner noted that he was unable 
to elicit reflexes in the veteran's lower extremities, even 
with confusion.  The examiner noted that sitting leverage 
tests were negative and that supine, straight leg raising and 
Lasegue maneuvers were all negative.  The veteran had no 
muscle atrophy in the lower extremities.  The examiner noted 
that X-rays of the lumbar spine revealed narrowing of the 
interspace between L5-S1 and that a spur was present on the 
body of L5.  There was also some overriding of the facets was 
also noted between L5-S1.  The impression included low back 
condition, degenerative discopathy at L5-S1 and degenerative 
spurring at the body of L5 and facet syndrome, intermittent.  
The examiner commented that the service medical records were 
reviewed prior to the examination and that the veteran had 
mild restrictions due to pain in the lumbosacral spine.  

The veteran also underwent a VA neurological examination in 
October 1999.  It was noted that he had lumbosacral strain 
and that he did not describe any radicular pain or 
parethesias in the lower extremities.  The examiner reported 
that the strength and muscle tone of all muscle major muscle 
groups in all four extremities were within normal limits.  
There was no atrophy, fasciculations, or ataxia.  The 
examiner indicated that as to the sensory evaluation, pain 
and touch were intact in both lower extremities.  It was also 
noted that proprioception was intact in both feet and that 
patellar and Achilles tendon jerks were trace and 
symmetrical.  The impression did not refer to a low back 
disability.  

In February 2000, the RO granted service connection for a low 
back disorder (degenerative discopathy at L5-S1 with 
degenerative spurring and facet syndrome at L5).  A 10 
percent rating was assigned effective June 1, 1999.  Service 
connection was also granted for gastroesophageal reflux 
disease and for post-operative residuals of a 
cholecystectomy, both with noncompensable ratings effective 
June 1, 1999.  

In his June 2000 substantive appeal, the veteran reported 
that he had recurring pain in his back.  He indicated that he 
was a clerk and that he had to do a lot of bending and 
lifting.  The veteran stated that even with stretching 
exercises, he would have daily pain.  He also indicated that 
he had terrible scars and that when his acid reflux was 
really bad he would have blood in his stools.  The veteran 
reported that they took a sample of his stools, but told him 
that they could find nothing wrong.  

Private treatment records dated from December 2000 to January 
2001 reflect that the veteran was treated for ailments 
including his low back disability.  A December 2000 entry 
from St. Joseph's Mercy Medical Center indicated that the 
veteran complained of lower back pain.  The examiner noted 
that the veteran had a chronic back problem.  

VA treatment records dated from January 2001 to March 2001 
show various conditions.  A January 2001 entry noted that the 
veteran had complaints including low back pain.  A February 
2001 report of a electromyography/nerve conduction study 
noted that the veteran complained of low back pain with no 
definite lower extremity radicular symptoms.  The report 
related an impression which included no definite 
electromyograph evidence of left or right L3-S1 
radiculopathy.  

A July 2001 treatment entry from the St. Joseph's Mercy 
Medical Center noted that the veteran complained of low back 
pain and related an impression which included back pain.  

The veteran underwent a VA examination in October 2001.  He 
reported that he occasionally had some pain in the lower back 
in the mid-lumbar area that would radiate toward the right 
hip joint slightly.  He also noted that he would have some 
tingling in his right thigh, but that it was not severe and 
not a frequent recurrence.  The veteran indicated that after 
his gallbladder surgery, he started having more frequent 
bowel movements.  He indicated that he presently would have 
three to four loose stools daily and that maybe two to three 
times a month, he would have a small amount of blood in the 
stool.  It was noted that the veteran's weight had remained 
stable.  He stated that since 1998 he had some symptoms of 
esophageal reflux manifested by epigastric and lower 
substernal discomfort and a feeling that he had vomit in his 
mouth.  He indicated that he had done much better recently 
since he had modified his diet and eliminated spicy foods and 
avoided drinking so much coffee.  The veteran reported that 
he was taking medication prescribed by his primary care 
physician which had given him some relief from his symptoms.  

The examiner reported that the veteran had normal deep tendon 
reflexes and that straight leg raising caused pain in the 
lower back.  The veteran had good strength in his lower back 
and no sensory deficit was noted.  The examiner noted that 
the range of motion of the lower back was within normal 
limits.  The examiner also noted that there was a healed 
upper midline scar on the veteran's abdomen which was 
slightly depressed and widened approximately 2 cm.  It was 
reported that the scar extended from just above the umbilicus 
to just below the xiphoid process.  The examiner stated that 
there was no evidence of hernia formation or weakness and 
that there was no tenderness in the wound.  The examiner 
indicated that the veteran's bowel sounds were normal and 
that his abdomen was soft and non-tender.  The impression 
included disc narrowing at the L5-S1 interspace of the lumbar 
spine, postoperative status cholecystectomy and 
gastroesophageal reflux to be further evaluated by an upper 
gastrointestinal series.  The examiner reported that it was 
his opinion that there was no functional loss due to pain or 
limitation of motion of the musculoskeletal system.  

In an October 2001 addendum, the examiner indicated that an 
upper gastrointestinal series indicated that the esophagus 
showed mild reflux without evidence of esophagitis or 
ulceration.  The examiner noted that the stomach was normal 
and that there was mild mucosal edema of the bulb and 
proximal "G-loop" secondary to mild acid hypersecretion of 
acid with mild peptic changes.  The actual October 2001 upper 
gastrointestinal series report related impressions of mild 
reflux without evidence of hiatal hernia; changes in the 
inferior esophagus consistent with mild esophagitis; and that 
the second portion of the duodenal mucosa showed edema and 
changes consistent with hypersecretion of acid.  

The veteran also underwent a VA neurological examination in 
October 2001.  The examiner reported that the strength and 
muscle tone of all muscle major muscle groups in all four 
extremities were within normal limits and that there was no 
atrophy, fasciculations, or ataxia.  It was noted that 
patellar and Achilles tendon jerks were 1+ and symmetrical.  
The diagnoses did not refer to the veteran's low back 
disability.  

At an April 2002 Board hearing, the veteran said that his low 
back disability had worsened.  He said that he would have 
pain at work and that his back muscles would tighten up.  He 
reported that he could touch his toes, but that it was 
getting a little harder to get back up from that position.  
He said that he would have pain on bending over.  The veteran 
reported that occasionally his back would lock.  He stated 
that it happened twice in the past year.  The veteran 
indicated that he underwent an upper gastrointestinal series 
which reported that his reflux was a little worse, but not 
really bad yet.  He also stated that he had changed his diet.  
The veteran reported that he would have diarrhea and that he 
occasionally would have blood discharges.  The veteran 
indicated that, at times, the scar from his cholecystectomy 
would get irritated.  He noted that the scar was a little 
tender and that every once in a while it would have a red 
irritation due to ingrown hairs.  

II.  Analysis

Through correspondence, rating decisions, and the statement 
of the case, the veteran has been informed of the evidence 
necessary to substantiate his claims.  VA examinations have 
been provided and relevant medical records obtained.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Low Back Disability

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, a 10 percent rating will be 
assigned for each involved major joint or group of minor 
joints, even though the requirements for a compensable rating 
under a limitation-of-motion code are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.  A 20 percent rating requires moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating requires moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

A 10 percent rating is warranted for lumbosacral strain where 
there is characteristic pain on motion.  A 20 percent rating 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The veteran's low back disability involves some arthritis and 
degenerative disc disease of the lumbar spine.  He reports 
low back pain and other symptoms.  However, recent 
examinations have shown full or minimally restricted range of 
motion of the lumbar spine, with discomfort only at the 
extremes of motion.  There is no more than slight limitation 
of motion of the lumbar spine, even when the effects of pain 
are considered, and such is not more than 10 percent 
disabling under Codes 5003, 5010, and 5292.  38 C.F.R. 
§§ 4.40. 4.45, 4.59; Deluca v. Brown, 8 Vet.App. 202 (1995).  
Despite subjective complaints, clinical examinations and 
diagnostic studies indicate no radicular symptoms of 
intervertebral disc syndrome.  There is no more than mild 
intervertebral disc syndrome, and no more than a 10 percent 
rating is warranted under Code 5293, even when minimal 
limitation of motion of the low back is considered.  
VAOPGCPREC 36-97.  The veteran complains of pain on motion, 
but the medical evidence shows no muscle spasm on extreme 
forward bending, nor is there unilateral loss of lateral 
spine motion in the standing position.  Thus the low back 
condition in no more than 10 percent disabling if rated under 
Code 5295 for lumbosacral strain.

The Board finds that the criteria for a rating higher than 10 
percent for the veteran's low back disability are not met 
under any diagnostic code.  This is an initial rating case, 
on the granting of service connection.  The Board finds that 
there are no distinct periods of time, since the effective 
date of service connection, during which the veteran's low 
back disability was more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent are not warranted 
for any period since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Gastroesophageal Reflux

The veteran's gastroesophageal reflux disease is rated by 
analogy under the rating code for a hiatal hernia, even 
though the veteran does not actually have a hiatal hernia.  
38 C.F.R. § 4.20.

A 10 percent rating is warranted for a hiatal hernia 
manifested by two or more of the symptoms required for a 30 
percent rating of less severity.  A 30 percent rating 
requires recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran complains of occasional epigastric and lower 
sternal discomfort.  He describes symptoms such as heartburn 
and a sensation of vomit in his throat.  Diagnostic studies 
confirm mild reflux.  Symptoms are not persistent and do not 
result in considerable impairment of health.  Bearing in mind 
the benefit-of-the-doubt doctrine (38 U.S.C.A. § 5107(b)), 
the Board finds there are sufficient signs and symptoms of 
gastroesophageal reflux disease to satisfy the 10 percent 
criteria of analogous Diagnostic Code 7346, and thus a higher 
10 percent rating for this condition is granted.  There are 
no distinct periods of time, since the effective date of 
service connection, during which the veteran's 
gastroesophageal reflux disease was more or less than 10 
percent disabling, and thus it is to be rated continuously 10 
percent since the effective date of service connection.  
Fenderson, supra.  

C.  Postoperative Residuals of a Cholecystectomy

A noncompensable rating is warranted for the nonsymptomatic 
residuals of the removal of the gallbladder.  A 10 percent 
rating requires mild symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7318.  

A 10 percent rating is warranted for superficial, poorly 
nourished scars with repeated ulcerations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent rating is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804. 

The veteran had a cholecystectomy (gallbladder removal) 
during service.  Medical examination and treatment records 
since service do not attribute any digestive problems to the 
prior cholecystectomy.  Thus it must be concluded that the 
condition is asymptomatic and properly rated 0 percent under 
Code 7318.  The veteran relates that the cholecystectomy scar 
bothers him at times.  However, examination reports indicate 
the scar is healed and nontender on objective demonstration; 
the requirements for a compensable rating under the scar 
codes are not met. 

The Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the veteran's postoperative residuals of a cholecystectomy 
were more than 0 percent disabling.  Thus "staged ratings" 
greater than a noncompensable rating are not warranted for 
any period since the effective date of service connection.  
Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

A higher rating for a low back disability is denied.  

A higher rating of 10 percent for gastroesophageal reflux 
disease is granted.  

A higher rating for postoperative residuals of a 
cholecystectomy is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

